DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
I. First Embodiment of an electronic device DIS (Figure 1 [NMOS transistor 71 configured as diode to generate the current mirror 7] with optional variation of Figures 4 [additional current sources 63 and 64], 5 [add capacitive noise generator 11] and/or 6 [add a second regulator 13 and second module 12]).
II. Second Embodiment of an electronic device DIS (Figure 2 [third NMOS transistor 71 is not longer configured as diode and an operational amplifier 9 has been added]).
III. Third Embodiment of an electronic device DIS (Figure 3 [third NMOS transistor 71 is not longer configured as diode, an operational amplifier 9 has been added, third operational amplifier 86 replacing the voltage source 84, and a cascode stage 10 has been added]).
IV. Fourth Embodiment of an electronic device DIS (Either Figure 7 [in regulating stage 8: transistors 82, 83 and bias voltage source are replaced by resistors R1 and R2] or 8 [in regulating stage 8: transistors 82, 83 and bias voltage source are replaced by resistors R1 and R2 and additional cascode transistor 87 and second bias voltage source 88] together with optional variation of  Figures 4 [additional current sources 63 and 64], 5 [add capacitive noise generator 11] and/or 6  [add a second regulator 13 and second module 12]).
The species are independent or distinct because as disclosed the different species (I-IV) have mutually exclusive characteristics for each identified species noted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the groups of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

		/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839